SENTENCIA
Los demandantes recurridos presentaron una causa de acción para exigir un resarcimiento al abogado demandado *664por los daños que les causó su impericia profesional al pro-vocar la desestimación y el archivo del caso en el que re-clamaban daños por impericia médica. Colón Prieto v. Ark, Caso Núm. CS-73-3814, Tribunal Superior, Sala de Mayagüez. Alegan que el licenciado Géigel, negligente-mente, violó el deber de información y el deber de salva-guardar su derecho a apelar, y que a causa de esta negli-gencia se vio malograda su reclamación de impericia médica contra el Dr. Phillip R. Ark. El antiguo Tribunal Superior, Sala de San Juan (Hon. Wilfredo Alicea López, Juez), declaró con lugar la demanda y condenó al deman-dado a indemnizar a los demandantes con sesenta mil dó-lares ($60,000) por daños con intereses al 11.5 por ciento desde la presentación de la demanda, las costas del proce-dimiento, más ocho mil dólares ($8,000) en concepto de ho-norarios de abogado. De dicha sentencia recurrió ante nos el demandado, Ledo. Wilfredo A. Géigel, para solicitarnos que la revoquemos por no existir prueba suficiente para sustentarla. Por entender que el recurrente tiene razón, revocamos.
Los hechos pertinentes a este caso son los siguientes. El 10 de noviembre de 1971 Rafael Colón Prieto fue sometido a una intervención por parte del cirujano dental, Dr. Phillip R. Ark, para extraerle los cuatro (4) cordales, los cuales estaban impactados. Al despertarse de esta intervención, el señor Colón Prieto percibió que estaba sangrando y que tenía una herida en la lengua que le producía una sensa-ción de ardor, como si fuese una quemadura intensa, y de insensibilidad. Esa noche el doctor Ark lo examinó y le in-dicó que la herida era resultado de una mordida autoinfíi-gida mientras se encontraba bajo los efectos de la aneste-sia y que los síntomas eran consecuencias normales de la intervención, y que desaparecerían con el tiempo. No obs-tante, el tiempo pasó pero el dolor agudo continuó, a con-secuencia de lo cual se vieron afectadas las actividades or-dinarias del señor Colón Prieto y de sus familiares.
*665Tras varias visitas a la oficina del doctor Ark para darle seguimiento a los síntomas que había desarrollado, en marzo de 1972 el doctor Ark le informó al señor Colón Prieto que de persistir los síntomas sería necesario cortarle un pedazo de la lengua. Inconforme con este diagnóstico, el señor Colón Prieto decidió acudir a otro cirujano dental, quien a su vez lo refirió al neurocirujano Max Ramírez de Arellano. Luego de realizar los estudios pertinentes, el 10 de noviembre de 1972 este último concluyó que la lesión sufrida por el señor Colón Prieto no fue causada por una mordida autoinfligida, sino por una cortadura o cercena-miento del nervio lingual derecho. Como resultado, el 10 de septiembre de 1973 el señor Colón Prieto, su esposa y sus hijos presentaron una demanda por impericia médica contra el doctor Ark.
Estando pendiente este caso ante el antiguo Tribunal Superior, Sala de Mayagüez, la representación legal del señor Colón Prieto renunció y fue sustituida por el licen-ciado Géigel, aquí demandado. Los trámites en el caso con-tinuaron y se señaló la vista en su fondo para el 18 de abril de 1978. Posteriormente, esta vista fue pospuesta por acuerdo de las partes y con el visto bueno del Juez Superior Juan E. Lugo Rodríguez, con el propósito de dilucidar la defensa de prescripción que había sido presentada por la parte demandada. Sin embargo, llegado el día de la vista que había sido pospuesta y ante la incomparecencia de las partes, otro juez, quien estaba ajeno al acuerdo de pospo-sición, dispuso el archivo de la demanda e impuso a los abogados una sanción económica en beneficio del Estado. Como resultado, el licenciado Géigel presentó un total de siete (7) mociones en las cuales objetó la sanción impuesta y solicitó que se dejara sin efecto la sentencia dictada, pero en ninguna tuvo éxito. Tampoco solicitó la revisión de estas resoluciones ante este tribunal apelativo ni le informó a su cliente, el señor Colón Prieto, que su causa de acción había sido desestimada.
*666AI advenir en conocimiento de que su demanda había sido archivada y de que el período para solicitar una revi-sión de la sentencia de archivo ya había transcurrido, el señor Colón Prieto, su esposa y sus hijos presentaron una demanda por mala práctica legal contra el licenciado Géi-gel ante el antiguo Tribunal Superior, Sala de San Juan, en la que alegaron que a causa de la negligencia de éste ha-bían perdido su causa de acción contra el doctor Ark. Pre-vio ciertos trámites de rigor, la Sala de San Juan desestimó sumariamente la demanda al resolver que la reclamación contra el doctor Ark estaba prescrita y que, por lo tanto, la reclamación contra el licenciado Géigel no tenía posibilida-des de prevalecer. Además, resolvió que el licenciado Géigel había sido diligente en la tramitación del pleito, ya que solicitó —mediante múltiples mociones— que se dejara sin efecto la sentencia. De dicha determinación del tribunal de instancia acudió ante nos el demandante para presentar una solicitud de certiorari.
El 29 de marzo de 1984 revocamos la sentencia dictada por el tribunal de instancia y resolvimos que la reclama-ción contra el doctor Ark no estaba prescrita. Además, acla-ramos la diferencia entre la facultad que tiene un abogado para decidir si apela las determinaciones de un tribunal y su obligación de salvaguardar el derecho de apelar de su cliente, y emitimos una orden para continuar los procedi-mientos ante el Tribunal Superior para que se determinara si el abogado demandado incurrió en mala práctica profesional. También establecimos que al igual que en todo caso por daños y peijuicios contra un profesional, para que proceda una causa de acción por mala práctica de un abo-gado de acuerdo con el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, es necesario que se configuren los ele-mentos básicos siguientes:
1) la existencia de una relación de abogado-cliente que genere un deber;
2) que el abogado, por acción u omisión, viole ese deber;
*6673) que esa violación sea la causa próxima del daño al cliente, y
4) que el cliente, como reclamante, sufra un daño o pérdida. Colón Prieto v. Géigel, 115 D.P.R. 232 (1984).
Una vez abiertas de nuevo las vías forenses, el tribunal de instancia procedió a fraccionar el pleito, juzgando pri-meramente el aspecto sobre la responsabilidad del licen-ciado Géigel. En esta primera etapa, el tribunal dictó una sentencia, en la cual determinó que entre los demandantes y el demandado existía una relación de abogado-cliente, mediante la cual los demandantes le encomendaron al de-mandado la representación legal de sus derechos en la re-clamación por impericia médica contra el doctor Ark. Esta relación generó para el licenciado Géigel la obligación de cumplir con los deberes que le impone el Código de Etica Profesional, en particular aquellos deberes del abogado para con su cliente. La sentencia también estableció que el letrado faltó a varios de estos deberes. Primero, violó el deber de mantener informado a su cliente, Canon 19 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, porque no le informó al demandante que se había archivado su de-manda contra el doctor Ark. Segundo, violó el principio de diligencia del Canon 18 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, porque no informó ni instruyó a su cliente sobre los derechos de apelación que podría tener con res-pecto a dicha sentencia de archivo, ni recurrió por su pro-pia cuenta ante este Tribunal. Finalmente, resolvió que el licenciado Géigel estaría obligado a indemnizar a los de-mandantes, si en la segunda etapa del pleito se demos-traba que tal conducta culposa les había causado daños.(1)
En la segunda etapa del pleito, el tribunal de instancia concluyó que a no ser por la mala práctica legal del licen-ciado Géigel, la reclamación de los demandantes contra el doctor Ark hubiera prosperado. Determinó que el doctor *668Ark operó al señor Colón Prieto sin haber obtenido su con-sentimiento informado; que fue negligente al no recomen-darle a tiempo que visitara a un neurocirujano, y que por su negligencia durante la extracción de los cordales le cer-cenó el nervio lingual derecho. Como resultado de ello, con-denó al licenciado Géigel a compensarle a los demandantes por los daños que le causó el doctor Ark con su impericia médica. Es de esta sentencia que recurre ante nos el licen-ciado Géigel para solicitarnos que dejemos sin efecto las determinaciones del tribunal de instancia.
HH
El recurrente sostiene que erró el tribunal de instancia al concluir que no obtuvo el consentimiento informado del señor Colón Prieto. En primer lugar, señala que el tribunal no debió admitir la evidencia sobre la falta de un consen-timiento informado y que dicha admisión errónea fue un factor decisivo en la determinación a la que llegó el tribunal. Arguye que ni en la demanda original presentada contra el doctor Ark ni en momento alguno antes del día del juicio en el caso por mala práctica legal, se solicitó en-mienda alguna a las alegaciones para incluir una reclama-ción por la falta de consentimiento informado. Asimismo, alega que al momento de presentarse dicha evidencia (el día del juicio), ésta fue objetada rigurosamente por el fun-damento de que era ajena a las alegaciones hechas por las partes. Finalmente sostiene que, al admitir dicha eviden-cia, el tribunal le causó un perjuicio sustancial porque aña-dió una controversia al pleito. Siendo ello así, expone que no podía el tribunal de instancia admitirla ni ordenar que se compensaran los daños causados alegadamente por la falta de consentimiento informado.
Luego de revisar el expediente en el caso Colón Prieto v. Ark, Caso Civil Núm. CS-73-3814, y de examinar las trans-cripciones de evidencia del caso Colón Prieto v. Géigel, *669Caso Civil Núm. 79-2460, concluimos que el recurrente no tiene razón. Es cierto que en ninguna de las alegaciones de la demanda contra el doctor Ark se plantea la existencia de una controversia relacionada con el consentimiento pres-tado por el señor Colón Prieto para someterse a la opera-ción por la que se reclama. Tampoco surge de los autos del caso que luego de la presentación de la demanda y dentro del término para solicitar enmiendas a las alegaciones la parte recurrida, haya intentado incluir una reclamación al respecto. Sin embargo, en este caso hubo una enmienda implícita a las alegaciones, conforme a la Regla 13.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
En Vélez Toro v. Látimer, 125 D.P.R. 109, 111 (1990), indicamos que el propósito de las alegaciones es bosquejar “a grandes rasgos” todas las controversias planteadas en un caso, de modo que la parte contraria sea notificada de las contenciones y reclamaciones que se presentan en su contra para que pueda comparecer a defenderse de lo que se le reclama. No obstante, aun cuando no se incluyan to-das las reclamaciones en las alegaciones, la Regla 13.2 de Procedimiento Civil, supra, permite que éstas queden en-mendadas por la prueba al momento del juicio si la parte contra quien se presenta consiente a ello expresa o implí-citamente, o si el tribunal así lo autoriza.
Surge de la misma regla que el consentimiento implícito para enmendar las alegaciones se obtiene cuando la parte contra quien se presenta la evidencia que resulta ajena a las alegaciones no objeta su presentación. Pero cuando el ofrecimiento o la presentación de tal evidencia son objeta-dos, el tribunal sólo autorizará la enmienda a los fines de que se facilite la presentación del caso si determina que la parte que se opone no habrá de sufrir perjuicio en su recla-mación o defensa. Por el contrario, si determina que dicha parte habrá de sufrir tal perjuicio, deberá rechazar la evi-dencia o podrá conceder una posposición para permitir a la parte opositora controvertirla.
*670En el caso de autos, el recurrente señala que al ofre-cerse el testimonio del doctor Martin Stern, objetó riguro-samente a su admisibilidad porque ese estaba relacionado únicamente al asunto de consentimiento informado.(2) Pero antes de que testificara el doctor Stern, el demandante ha-bía testificado sobre la información que le brindó el doctor Ark en cuanto a los riesgos y a las consecuencias de la operación de los cordales. Transcripción de evidencia de la vista celebrada el 8 de septiembre de 1987, págs. 21-23. Ante este testimonio, el abogado del demandado sólo pre-sentó una objeción por el fundamento de que el testimonio constituía una prueba de referencia. En ningún momento adujo como fundamento para su objeción que el testimonio trataba sobre prueba ajena a las alegaciones. Por lo tanto, prestó su consentimiento implícito a que se enmendaran las alegaciones para incluir una reclamación por falta de con-sentimiento informado.
En segundo lugar, el recurrente señala que aun si la evidencia sobre la falta de un consentimiento informado fue correctamente admitida, el tribunal erró en la aplica-ción del derecho. La doctrina de consentimiento informado le impone al médico el deber de informarle a su paciente sobre la naturaleza y los riesgos del tratamiento médico que le propone, de manera que el paciente se encuentre en una posición adecuada para tomar una decisión inteligente e informada. Al discutir las exigencias de dicha doctrina, en Rodríguez Crespo v. Hernández, 121 D.P.R. 639 (1988), *671y en Sepulveda de Arríeta v. Barreto, 137 D.P.R. 735 (1994), resolvimos que el médico debe divulgarle al pa-ciente los riesgos razonablemente previsibles, así como los beneficios del tratamiento propuesto, las consecuencias probables de no someterse a éste y las alternativas disponibles. No tiene que revelarle riesgos remotos o aque-llos riesgos que razonablemente no pueda prever.
La prueba presentada en este caso demuestra que, al obtener el consentimiento del señor Colón Prieto, el doctor Ark no le reveló la existencia de un riesgo de que durante la extracción de los cordales se le cercenara el nervio lingual, a pesar de que dicho riesgo era completamente pre-visible y de que la práctica prevaleciente de la profesión exigía su revelación. Dicha omisión constituyó una viola-ción a las normas de consentimiento informado. Sin embargo, no fue suficiente para imponer una responsabilidad civil. En casos en que se reclamen daños por la falta de un consentimiento informado, el Art. 1802 del Código Civil, supra, exige que, además de demostrar que ha habido un daño y un incumplimiento con el deber de informar, el de-mandante pruebe que dicho incumplimiento fue lo que le causó el daño. Para demostrar este elemento de causali-dad, el demandante tiene que colocar al tribunal en una posición que le permita determinar si en el curso normal de los acontecimientos le era exigible al doctor prever que la falta de información debida llevaría a su paciente a adoptar una decisión distinta a la que tomaría de haber estado adecuadamente informado. Sepulveda de Arríeta v. Barreto, supra págs. 747-748. Es decir, que en los casos como el de autos, en los cuales el consentimiento se estaba solicitando para someter al paciente a una operación para removerle los cordales, el demandante tiene que presentar evidencia que permita al tribunal evaluar cómo se hubiera afectado su decisión de haber conocido el riesgo que no le fue informado y si dicho efecto era previsible desde el punto de vista de su dentista. El demandante en este caso *672no aportó la prueba. De hecho, el señor Colón Prieto ni siquiera alegó (mucho menos probó) que si hubiera cono-cido este riesgo no hubiera consentido a la operación. Por lo tanto, no podemos confirmar la determinación del tribunal de instancia que ordenó al demandado a compensarle a los demandantes por los daños que les causó la falta de un consentimiento informado.
II
En la sentencia impugnada por el recurrente, el tribunal de instancia determinó que la sintomatología de la que se queja el demandante es resultado de la laceración que sufrió en la lengua; que ésta se la ocasionó el doctor Ark mientras le extraía los cordales, y que "evidentemente” el doctor no ejerció el grado de cuidado, las destrezas y las previsiones que la operación exigía, porque no es usual que en este tipo de operación se ocasionen daños al nervio lingual.
No podemos estar de acuerdo con la inferencia a la que llega el tribunal de instancia. El Art. 1802 del Código Civil, supra, le exige a los dentistas las mismas normas mínimas de cuidado, de conocimiento y de destrezas que le exige al resto de la profesión médica. Por lo tanto, la atención que se les requiere es aquella que, a la luz de los modernos medios de comunicación y de enseñanza, y conforme a los conocimientos de la ciencia y las prácticas prevalecientes en la comunidad médica, satisface las exigencias que la propia profesión ha establecido para el tratamiento de en-fermedades iguales o parecidas. Rodríguez Crespo v. Hernández, supra; Medina Santiago v. Vélez, 120 D.P.R. 380 (1988); Pérez Torres v. Bladuell Ramos, 120 D.P.R. 295 (1988); Ríos Ruiz v. Mark, 119 D.P.R. 816 (1987); Oliveros v. Abréu, 101 D.P.R. 209 (1973). También se exige del den-tista que al atender a sus pacientes aplique sus conoci-mientos y destrezas con el grado de cuidado que se espera *673que ejerza un profesional con su misma preparación. Medina Santiago v. Vélez, supra.
Al igual que con los demás médicos, al dentista le cobija una presunción de que administró el tratamiento adecuado a su paciente, por lo que le corresponde al demandante presentar evidencia suficiente para demostrar lo contrario. Medina Santiago v. Vélez, supra; Ramos Orengo v. La Capital, 88 D.P.R. 315 (1963); Sáez v. Municipio de Ponce, 84 D.P.R. 535 (1962). Ello requiere que la relación de causali-dad y la determinación de negligencia no se establezcan a base de meras especulaciones o conjeturas. La negligencia del médico tampoco se puede presumir por el mero hecho de que el paciente haya sufrido un daño o porque el trata-miento no haya tenido éxito. El demandante tiene que es-tablecer mediante la preponderancia de la evidencia que el daño ocurrido se debió con mayores probabilidades a la negligencia del demandado. Para ello, tiene que presentar prueba pericial sobre las normas mínimas de conocimiento y de cuidado médico aplicables a esta rama de la Medicina; tiene que demostrar que el demandado incumplió con estas normas en el tratamiento del paciente, y demostrar que dicho incumplimiento fue la causa de la lesión que sufrió. Rodríguez Crespo v. Hernández, supra; Medina Santiago v. Vélez, supra. Esta prueba podrá obviarla sólo cuando la falta de cuidado sea tan evidente como para inferir negligencia. Quiñones v. Duarte Mendoza, 112 D.P.R. 223 (1982).
Un análisis cuidadoso de la transcripción de evidencia revela que los demandantes no aportaron la evidencia ne-cesaria para probar que el doctor Ark incurrió en negligen-cia al extraerle los cordales al señor Colón Prieto. Tampoco surgen circunstancias que nos permitan obviar la presen-tación de evidencia sobre la negligencia del doctor Ark. De hecho, el propio perito de los demandantes, el doctor Martin Stern, aceptó que la extracción se hizo bajo métodos aceptables y que, a pesar de que el nervio no debía lace-*674rarse porque había un diente presente, podía ocurrir aun en las manos más expertas. Transcripción de evidencia, págs. 242-243 y 269.
HH HH HH
En cuanto a la negligencia post operatoria, la prueba sí estableció que el doctor Ark debió haberle indicado al señor Colón Prieto que había sufrido una laceración en la lengua y que era recomendable que visitara a un neurocirujano. Al no hacerlo se apartó de las normas exigióles a un dentista. Transcripción de evidencia, págs. 227, 238, 246-247 y 271. Sin embargo, no se estableció el nexo de causalidad entre dicha negligencia y los daños que sufrió y continúa su-friendo el señor Colón Prieto.
Según la evidencia aportada, cuando ocurre este tipo de laceración la práctica prevaleciente es esperar de seis (6) meses a un (1) año antes de hacer intentos por reparar el nervio lingual, porque generalmente el problema se corrige con el paso del tiempo. Es luego de este período que, si la condición persiste, deberá intervenir un neurocirujano para tratar de reparar el nervio. En el caso que nos ocupa, la prueba demostró que dentro de este período de seis (6) meses a un (1) año el señor Colón Prieto visitó a un espe-cialista en cirugía oral por su propia cuenta. Tal como in-dica el testimonio del doctor Martin Stern, a pesar de que el doctor Ark fue negligente al no referirle a un especia-lista, “el [sic] paciente de una manera u otra se le estaban [sic] viendo por el problema”, por lo que no existe causali-dad entre la omisión negligente del doctor y los daños que sufre el señor Colón Prieto. Transcripción de evidencia, pág. 247.
Habiendo determinado que no se estableció responsabi-lidad alguna por parte del doctor Ark frente al señor Colón Prieto y sus familiares, no podemos confirmar la sentencia del antiguo Tribunal Superior que condenó al licenciado *675Géigel a indemnizar a los demandantes. Procede, pues, la revocación de la sentencia dictada por el ilustrado tribunal de instancia.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Asociado Señor Ne-grón García emitió una opinión disidente. Los Jueces Aso-ciados Señores Fuster Berlingeri y Corrada Del Río disintieron sin opinión escrita.
(Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo


 Esta sentencia advino final y firme sin que sus determinaciones fueran cues-tionadas por ninguna de las partes.


 La parte demandada también objetó la presentación de dicho testimonio, porque la parte demandante no suplemento su contestación a los interrogatorios para notificarle al demandado que había contratado al perito. También objetó por-que, aun si dicho perito había hecho una determinación de negligencia, ella fue muchos años después de los hechos. Dicha objeción fue declarada sin lugar por el Tribunal Superior, porque más de dos (2) años antes de la vista, lós demandantes presentaron una moción ante el tribunal en la cual le informaron que se había con-tratado al doctor Stern para que fuera perito en el caso. Nos parece que esta deter-minación fue acertada, porque la moción presentada por los demandantes cumplió con el propósito de informarle al demandado quiénes serían peritos en el caso, ade-más de que entendemos que el momento cuando fue contratado el perito, si bien podría afectar la credibilidad de su testimonio, no incide sobre su admisibilidad.